DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-10, 12-16, and 19-20 are allowed.
The arguments and amendments filed on 12/29/21 placed the claims in condition for allowance (see the remarks’ pages 5-8.) The prior art does not anticipate or render obviousness of all of the limitations including the newly added limitation, the graphite layer is laminated in an area excluding an opposite surface of an area of the printed circuit board layer in which the outer lead bonder pad is disposed, and the integrated circuit chip is a display driver integrated circuit chip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NATHAN W HA/Primary Examiner, Art Unit 2814